I

OFFICE    OF THE ATTORNEY           GENERAL          OF TEXAS
                       AUSTIN




                          Ret Opinirm          Ito
                          Faroh         of li
                          ooatmat       8X




     FaryaFh       3 of                          , in part, prariacrt




                  cte frca$Our        l0tt.r         88 sollowrr
                  aaticn of the 8tlptiathmli               in para-
                    8 ocatrsotfailedto oonre$to
                    4 cf Gontrcl rap cxplnrtioo4ett




         "1. Can the ~ceftont Boar4 of Contrd,                 uadar
                                                                              2!11



EonoreblsRarry Xnox; P*                  2


       thi8 pts8Otit         lXWOi80 its OptiOal8 mt
                    OOlltfllQt,
       forth la yara,mqh one, lf it 80 dosire 4~14 ooa-
            no1 and in the futareto prohare ilquor
       tlnue.
       tu 8tacpa r0r the Tore8Liquor CoatrolMard fros
       the Steak Cmpoay of              Au8tln    at the price stlpulat-
       cd in the oontmot?
              "2. Tf your answer to              the abctequr6tloa   should
       be 'ym', please cldvlsaus lf tha bon4 attachedto
       thl6 Oont~Ot roll1OOntinUi!in f0m0 nad effeot aa
       h&aft   the Rxe4 parahnses stmps under thio aon-
             .
            '3. Ir your mawer to our firstquostlonshould
       be *no*,plearreadvise us tb date uh.lchthis eon-
       tmot oxplr6s.~
              A &mr?ul ooluidorationof thir oontruotloares no
doubt but that It wU8 EBQO Under the ruthoritpof, end in OOLPI
pllcmasrltb Tltls 20, Ctzapter  2, Vornon*mFieiiard Civil Gto-
tutos, 1925, whloh aufhWit*8   t2e kxa’4 of Control ti @x&r
acntmots  tor printingan4 the gwohaae 02 SIBAlar8upplloa.
Article806, ‘r’bmon’o Ize?Lsed Cl011 btatUtO8, 1925, which is
part of Title EO, Chapter2~.aupra, in port, prorldes:
           Vho Bbard ahell oontraotfor 8 t&as of not
       etcoadlng two pm%. . . . for sugplylngto the
       Etdte all print&E:,birding,stationary,an4 sup-
       plle6 of like charaOter.a
              ?&era mm parson or boar4 is lgpointod'btlm a8
the aceatof the fitate   for the purpcssof lettingocntraot8,
the law Mdar rshlohsuoh psreon or bourd aata 18 a8 cuoh 4
Bert of the contrarat  as if it were iorcallytranecribadthere-
       hill   v. &erloan
                       Isook Coo~any (Sup. Ct. tit: 1926) 171
%A     4272a5 88 20. 59 Corpus JUAS 171: %iObO18*;.  ttato
(Ct.   Cir:
          App. cf T&c., lees)   11 mr. Clv. &p. se?, SE SE
452, writ of error refused; State T. fcrletela(Ct. MY. App.
of Ter., 1924) 78 SX (a4) l.W, writ of error dl8nlssed. Since
there $8 no tendnation   date rtlpulntadin the ooa:raotbo-
.Corous, we nust z-e&d the above quotedprotielonof Article
bbc), supra, into the codzuat  and hold that It ox&ad tat0 yo+?rll
im     the    data   of   cxt?a~tiah.

           Paragraph I ot thle contract bound the Steak Corn--
pony to furnieh   ttmaty-rim rilllon (~,OOO,OOO) liqucr tar:
                .                                                      *     .     .-
                                                                                        2.32


Eonornbh       Barry        Xnos,    Page s


stffipr.St furtherprovidedfor a?~option rshiahgaveithm
:F;; the rl$stto puroh46raddition4lbtncps,if it 80 de-
             This optloa,        balng a part     OS the   oontrsot,       oould
ha-6   kmt          nothinrr   smo than that
                                   the St&o E;l&t muabase
&&pt     In excess of the 8tlpuletsdtwsnty-five-clliion
(~,OOO,OOO)           (if    it so dsolred)      durlnz  the tima that thr
oOntraot was in             dreot.      The   oostraot  h4vlnu tmainrtea two
vrmrs fro= the date of its ereoutlon.the o&on neosoaarlly
                                                       thS OriniOn Or this
                                                       manot now be pirohas-

        36 am ratuminq to you harowlththe orlglanloon-
tmot ou!xzlttad
              tc us w:t!:your lottarof hpril 25, 1940.




                        ATTORNEY GEN%UL        OB TEXAS